Exhibit 12 Walgreen Co. and Subsidiaries Computation of Ratio of Earnings to Fixed Charges Three Months Ended November 30, 2008 2007 Income before income taxes and minority interest $ 654 $ 728 Add: Minority interest - - Fixed charges 237 204 Less: Capitalized interest (5 ) (7 ) Earnings as defined $ 886 $ 925 Interest expense, net of capitalized interest 16 $ 2 Capitalized interest 5 $ 7 Portions of rentals representative of the interest factor 216 195 Fixed charges as defined $ 237 $ 204 Ratio of earnings to fixed charges 3.74 4.53
